FULMER, Judge.
The prevailing party in an arbitration proceeding appeals the trial court’s ruling that any award of attorney’s fees should be decided by the arbitrator, not the court.
This issue was addressed recently in Lee v. Smith, Barney, Harris Upham & Co., 626 So.2d 969 (Fla. 2d DCA 1993), in which this court held that the determination of attorney’s fees in arbitration was controlled by Florida law and, thus, should be made by the court, not the arbitrator.
Accordingly, this case is reversed and remanded to the trial court for consideration of the attorney’s fees issue.
DANAHY, A.C.J., and QUINCE, J., concur.